 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 8   UNITED STATES OF AMERICA,                 )      Case №: 2:14-cr-00294-MCE
                                               )
 9                  Plaintiff,                 )
                                               )                    ORDER
10           vs.                               )               APPOINTING COUNSEL
                                               )
11   CHRIS GARCIA,                             )
                                               )
12                  Defendant.                 )
                                               )
13
14
            The Federal Defender specially appeared on February 3, 2020. The court has agreed to
15
     appoint a panel attorney. CJA Panel attorney Alin Cintean is hereby appointed effective
16
     February 3, 2020, the date the Office of the Federal Defender contacted him.
17
18   Dated: February 4, 2020
19
20
21
22
23
24
25
26
27
28
